  8:19-cr-00276-RFR-SMB Doc # 108 Filed: 12/16/20 Page 1 of 1 - Page ID # 234




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                     8:19CR276

       vs.
                                                                     ORDER
KAYLYNN WHITEBEAR,

                     Defendant.


       THIS MATTER is before the court on the motion of Mary C. Gryva to withdraw as
counsel for the defendant, Kaylynn Whitebear (Filing No. 107). Kelly M. Steenbock has filed an
entry of appearance as counsel for Kaylynn Whitebear. Therefore, Mary C. Gryva’s motion to
withdraw (Filing No. 107) will be granted.
       Mary C. Gryva shall forthwith provide Kelly M. Steenbock any discovery materials
provided to the defendant by the government and any such other materials obtained by Mary C.
Gryva which are material to Kaylynn Whitebear’s defense.
       The clerk shall provide a copy of this order to Kelly M. Steenbock.
       IT IS SO ORDERED.

       Dated this 16th day of December, 2020.

                                                   BY THE COURT:

                                                   s/ Susan M. Bazis
                                                   United States Magistrate Judge
